Citation Nr: 1442586	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  03-28 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of right foot frostbite.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of left foot frostbite.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to July 1992.  

As noted in the Board's March 2011 remand, this case nucleuses regards a toenail. 

Notwithstanding, the case has been in appellate status for ten years. 
 
Jurisdictionally, this case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted an increased 10 percent rating for both right and left foot frostbite.  The RO is the Agency of Original Jurisdiction (AOJ).  The Veteran appealed the ratings that were assigned, and in a March 2006 decision, the Board denied this appeal.  

There is an extensive procedural history after that Board decision.  The Board details that history in its Reasons and Bases section of this document and therefore will not go into an extensive discussion of it in this Introduction.  Briefly, the following occurred:  

The Veteran appealed the March 2006 Board decision to the Court of Appeals for Veterans Claims (Court).  In November 2006, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the Board decision, and remanded the case to the Board for action consistent with the JMR.  

Following full completion of the development directed by the JMR, the Board denied this appeal in a November 2007 decision.  The Veteran appealed that decision to the Court.  In a June 2010 memorandum decision, the Court vacated the Board decision, remanding the case to the Board once more.  

In March 2011, the Board remanded the case to the AOJ for development consistent with the memorandum decision.  The directed development adequately completed, the case was returned to the Board, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2012, the Board issued another decision denying this appeal.  The Veteran appealed that decision to the Court.  In September 2013, the Court granted another JMR of the Parties, vacated the Board's decision, and remanded the case to the Board for action consistent with the terms of the JMR.  

In that September 2013 JMR, the Parties agreed that a remand was necessary to fully afford the Veteran his due process rights; noting the following facts, notwithstanding the facts above:  Following the development ordered by the Board in the March 2011 Remand, the AOJ sent a supplemental statement of the case (SSOC) to the Veteran and to the Veteran's representative in May 2012 and informed the Veteran that he had 30 days to respond if he desired.  The AOJ sent the representative's copy to an incorrect address (it appears that the Veteran's attorney had moved at some point in the ten years of this appellate process). 

Following issuance of the May 2012 SSOC, the Veteran's representative was in contact with the AOJ in order to obtain his copy of the SSOC.  On June 19, 2012, the AOJ certified the case to the Board and sent the SSOC to the Veteran's representative's correct address.  The Board issued its decision 30 days later.  The Parties agreed that this timing somehow prejudicial to the Veteran, notwithstanding the delays in the adjudication of this case cite above. 

As of the issuance of the instant decision, the Veteran's representative has had sufficient time to review the SSOC that he received in June 2012.  The representative has submitted argument and evidence to the Board.  In April 2014, he submitted three documents, a newspaper article from 1987, titled "Victory For Frostbite-Injured Vets - VA Recognizes Effects on 'Chosin Few,' an article from a website, chosinreservoir.com entitled "Cold Injury" by Dr. Jerrod Johnson, and a letter from "S.E.R.," D.P.M.  In a June 2014 letter, the Veteran's representative stated that the Veteran waived his right to have the case sent back to the AOJ to review this evidence in the first instance.  The Board will therefore proceed to adjudicate the appeal with consideration of all evidence of record.  See 38 U.S.C.A. § 20.1304(c) (2014).  
 
In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also that portion of his file that is stored electronically, to insure a review of all evidence of record.


FINDINGS OF FACT

1.  For the entire period on appeal the only residuals of the Veteran's frostbite of his feet are his reported pain, cold sensitivity, and numbness.

2.  The Veteran's service-connected frostbite has never resulted in tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in either foot.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of right foot frostbite have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7122 (2013).

2.  The criteria for a rating in excess of 10 percent for residuals of left foot frostbite have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7122 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case revolves around the Veteran's alleged toenail problem, hereinafter sometimes referred to as the "toenail issue".  

Since the Board last addressed the issue in July 2012, the Veteran has submitted a March 2014 letter from a private podiatrist that seeks to add dermatitis, a punched out lesion, a foot fungus, plantar fasciitis, and osteopenia, to the toenail issue.  The opinion is of only the most minimal of probative value because it is unsupported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  The preponderance of evidence is against a finding that the Veteran's residuals of frostbite of either foot approximate the criteria for higher rating higher than the 10 percent already assigned and the Board must deny the appeal.  

Of note, this case is back to the Board from the September 2013 JMR.  However that JMR included no instructions for the Board to complete.  Two things merit brief discussion as to that JMR.  

First, as the Parties noted in the JMR, the Veteran's representative was in contact with the AOJ and could have contacted the Veteran to obtain the SSOC if the AOJ was not expeditious in providing the SSOC to the representative.  Although the Board does not question the rationality of the JMR nor justify the AOJ's mailing of the SSOC to an incorrect address (in this regard, the Board must note the extensive problems ROs face in maintaining the correct address of Veterans, let alone Veteran's attorneys), considerable time could have been saved in this case if the representative had obtained a copy of the SSOC from his client, the Veteran.  

Second, the sole reason for the September 2013 JMR was that the Veteran was prejudiced by the fact that the representative did not receive the SSOC until one month prior to when the Board issued its July 2012 decision as the Board attempted to address the Veteran's case in a timely manner.  The Court has provided the following guidance as to JMRs:  

A joint motion for remand, when drafted properly, identifies the essential, undisputed facts necessary for the adjudication of the claim; the relief sought; and most importantly, clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency. . . . 
. . .
The crux of the issue now before the Court is: Whether a veteran, through counsel, may make a strategic decision to enter into an agreement with the Secretary that tailors the Board's duties on remand, in an effort to adjudicate the appeal more expeditiously.  The answer is, it depends upon the specificity of the agreement interpreted in the context of other facts present in the appeal.  The Court finds the Federal Circuit's holding in Carbino v. West, 168 F.3d 32, 34 (Fed.Cir.1999), instructive.  There, the Federal Circuit agreed with other courts that had held that "the failure of an appellant to include an issue or argument in the opening brief will be deemed a waiver of the issue or argument."  Id.; see also Pieczenik v. Dyax Corp., 265 F.3d 1329, 1332-33 (Fed.Cir.2001) ("It is well settled that an appellant is not permitted to make new arguments that it did not make in its opening brief.").  When parties enter into a joint motion for remand, they imply that the terms of the agreement will control.

Carter v. Shinseki, 26 Vet. App. 534, 541-42 (2014).  

As the Parties identified no deficiencies in the Board decision of July 2012, it is reasonable to assume that they found none as the time to address the parties concern (if any) would be now.  This, of course, includes whether the Board had complied with the earlier JMR and memorandum decision instructions and whether there were any defects in the examinations then of record, or, for that matter, the Board's analysis.  The Board has, in the instant decision, considered the evidence submitted since that Board decision and addressed it in detail.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's frostbite residuals have been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7122 (2013), which specifically addresses residuals of cold weather injuries.  The Board finds no more appropriate criteria.  

Cold weather residuals of the affected part consisting of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) are assigned a 30 percent rating.  Id.  

Cold weather residuals of the affected part consisting of arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) are assigned a 20 percent rating.  Id.  

Cold weather residuals of the affected part consisting of arthralgia or other pain, numbness, or cold sensitivity are assigned a 10 percent rating.  Id.  

As already stated, the Board must consider the entire history of the disability when determining what rating is appropriate.  Service treatment records document that the Veteran suffered cold injuries of his feet and was treated for symptoms no later than 1981.  At the time of separation from active service in 1992, he had no complications.  This is shown on his report of medical history completed at separation.  In that report, a medical professional commented on his frostbite because the Veteran had indicated in that report that he either then had or had previously had frostbite.  The medical professional explained that he was positive for frostbite in 1980 with no complications.  His report of medical examination at separation included a normal clinical evaluation of his feet, providing highly probative evidence against this claim.  

He underwent an examination of his feet in June 1983 and reported symptoms of the skin tending to slough off, pain, and tingling in his feet and toes, worse in cold weather.  VA treatment records, for example from May 1995, document that there was skin peeling on his heels and possible fungus between the toes, but there was no mention that these were frostbite residuals, providing more evidence against this claim.  If they were the Board would expect that the examiner would have said so given that he was specifically examined for frostbite residuals.  

The Veteran underwent another VA general medical examination in February 1997 and one finding was that the Veteran had claimed a frostbite injury but there were no active or chronic symptoms of such injury, providing more evidence against this claim.  

The Veteran was again examined by VA in November 1998 and the examiner documented findings.  In a diagnosis section the examiner explained that he found no residuals of his cold injury, providing more evidence against this claim.  

Although these findings from prior to when he filed the claim that led to this appeal are not of particular importance in determining the appropriate ratings to be assigned since he filed his claim in December 2002, they do tend to show that at least up to 1998, many years after the frostbite injury, there were no residuals of the injury.  This disability picture is important because it tends to show that the Veteran's disability (if any) was stable and that he had not had any symptoms for many years.  

Prior to December 2002, noncompensable disability ratings were in place for service-connected residuals of frostbite of each of the Veteran's feet.  In December 2002, the Veteran submitted a claim seeking a compensable rating for his service connected cold injury residuals of both feet.  He did not include any statement as to why he believed a higher rating was warranted, or describing what, if any, symptoms he was experiencing which he believed were related to his in-service frostbite.  In fact, aside from his comments at various medical appointments, the Veteran has said very little about the condition of his feet.

VA provided an examination of his feet in February 2003.  At the examination, the Veteran described his in-service frostbite.  He reported experiencing a rash around his heels at that time and asserted that his feet were painful in cold weather.  He stated that he treated his feet with steroid creams, but acknowledged that there were no other problems at that time.  

On examination, there was no palpable tenderness or edema and the color was okay.  The Veteran's feet were slightly cool to touch, but had normal texture with no ulcerations, there was a slight decrease in hair growth around the ankles, and the Veteran was noted to have a fungal infection of the toenails.  He was found to be neurologically intact with no joint deformities or other problems, and no vascular changes were detected.  The examiner stated that the Veteran had a history of cold exposure with the residual effects of intolerance of cold weather requiring extra protection and also a rash around the feet (although the examiner stated that he could not determine whether the rash was related to the Veteran's cold weather injury).  

The examiner identified a fungal infection of his toenails, the critical issue in this case.   

The examiner did not give any indication as to whether the toenail fungus was a residual of the Veteran's frostbite.  Given that the examiner was specifically examining his feet for residuals of frostbite, the Board finds it of some significance that the examiner did not link his toenail fungus to his frostbite.  Here, the absence of a comment to that effect is telling.  One could argue that the examiner just did not think to mention a positive relationship, but a more reasonable explanation, given the nature of the examination, was that there was so obviously no relationship that the examiner did not consider explaining the lack of relationship.  

Aside from the multiple VA examinations that have taken place in this case there is scant evidence of any foot symptoms during the course of the Veteran's appeal.  Several VA treatment records do describe the Veteran's feet, but even then the treatment records do not identify symptoms which would warrant the assignment of a higher rating.  

For example, in March 2003, the Veteran reported to a social worker that in cold weather his feet would swell and peel.  In August 2004, the Veteran reported that he had suffered frostbite and now his feet were peeling and ached.  In an October 2004 statement, the Veteran reported that his feet were "messed-up" and that he was in pain a lot; however, he did not provide any detail as to what he meant by "messed up" or whether this was the product of his frostbite, as opposed to a nonservice-connected foot problem.

In this regard, it is important to note that these reports either fully support the current findings or provide evidence against the current evaluations. 

In a March 2006 decision, the Board denied the Veteran's claim, finding that the presence of a fungal infection of the toenails was not the equivalent of "nail abnormalities" as contemplated for a higher rating.  The Veteran appealed this decision, and the Court vacated the Board decision, remanding the Veteran's claim for development consistent with the JMR.

The JMR was premised on the fact that the Board had provided inadequate reasons and bases for its decision.  The JMR noted that the Board had made a factual finding that the Veteran's residuals of left and right foot frostbite included a fungal infection of the toenails, yet found that the fungal infection of the toenails was not the equivalent of "nail abnormalities."  The JMR indicated that no rationale was provided for such a determination.  

In this regard, it is important to note that no medical provider had associated with fungal infection with the frostbite issue.  In fact, at this point the Veteran himself had not made such a contention. 

In light of this JMR, that raised the toenail issue, the Board remanded the Veteran's claim to obtain a medical opinion to address essentially whether the "fungal infection" should be considered a frostbite residual, and if so, whether it should be considered a "nail abnormality."   

VA again examined the Veteran in July 2007.  During the examination, the Veteran reported that his major foot problem was with skin frequently peeling on the posterior aspects of both feet (indicating that it would come and go 4-5 times per year).  He denied seeking any medical care for it, preferring to use over the counter lotions and creams.  He indicated that the peeling would last for approximately two weeks, but he specifically denied missing any work on account of his feet, and noted that he was not affected by standing and walking over an eight hour period, providing evidence against his own claim.  On examination, the Veteran was able to wiggle all of his toes.

The examiner was asked to address whether the Veteran had a current fungal infection of the toenails on either foot, whether he had nail abnormalities of either foot, and what, if any, frostbite residuals were present.  Following the examination, the examiner answered the first and second questions in the negative, finding that neither a fungal infection, nor "nail abnormalities", impacted either foot.  Regarding the third question, the examiner stated that "there appears to be no physical examination residuals at this point in time."  Of record is the report of the x-ray study stating that there was no bony, joint, or soft tissue abnormalities.  The x-ray study impression was normal bilateral foot series.  

Simply stated, there was no fungal infection present at that time. 

Moreover, the examiner found that the Veteran did not have any nail abnormalities, and in fact did not appear to have any residuals of frostbite, providing evidence both against the claim and the current evaluation of this problem.  This is significant evidence against assigning ratings higher than the 10 percent ratings already assigned.  This is because it is clear that the Veteran did not have a chronic nail abnormality related to frostbite injuries that occurred some 27 years earlier.  

The finding that the Veteran had no frostbite residuals present at the time of the examination is significant evidence against his claim for increased ratings.  Further, as the basis for disability evaluations is compensation for loss of earning capacity, the Veteran's own statements at this time would provide evidence against this claim. 

It was noted that the Veteran's claims file was not available at the time of the examination, a fact that is not particularly significant given the findings and what was contained in the claims file at that time and the finding of the examiner that the Veteran did not have this toenail fungus at that time. 

In an August 2007 statement, the Veteran's representative acknowledged the fact that the Veteran did not have any residuals of frostbite as of the July 2007 VA examination, and conceded that there was currently no basis to grant an increased evaluation (this would appear to render moot the entire basis of the JMR).  That being said, the representative contended that this finding alone did not resolve the case.  He argued that the presence of a fungal infection in 2003 warranted a staged 20 percent rating.  

A January 2008 VA treatment record documents that the Veteran had no pedal edema, and his feet were found to be without noted abnormalities.  The medical professional stated that the feet had normal sensation and found no noted changes to be present.  In April 2009, a diabetic foot examination was conducted and the medical professional stated that the visual inspection of the Veteran's feet was normal.  This is evidence against his claims.  

Numerous medical professionals have examined the Veteran's feet in the context of both compensation and pension examinations and in clinical settings over the many years of this case.  Yet, these medical professionals do not find any abnormalities.  At this point, the Board notes the strong contrast between this fact and what is expressed by Dr. S.E.R. in the March 2014 letter.  As the Board explains in more detail later in the instant decision, this stark contrast draws into question the findings in that March 2014 letter and its probative value.

In a December 2009 VA treatment record, the Veteran stated that he was still experiencing foot pain and peeling skin between his toes which he related to his history of frostbite.  In this regard, it is important for the Veteran to understand that if he did not have any problems arguably associated with this disability there would be no basis for the current findings, let alone a higher rating.  Equally important for the Veteran to understand is that there is significant highly probative medical evidence against the current 10 percent findings, as noted above.  Without taking into consideration his concerns, and providing him with the benefit of all remaining doubt, there would be little basis to award a compensable evaluation for this disability. 

In November 2007, the Board once again denied the Veteran's claim.  The Board agreed with the Veteran's representative that there was no basis for a higher rating going forward.  However, the Board disagreed that a staged rating was warranted.  The Board explained that a review of the service and post-service medical records at that time clearly showed no connection between the frostbite that was incurred in service many years earlier and the Veteran's fungal infection in 2003 (the toenail issue), which had since resolved.  The Board also noted that there was no indication of a connection between the two disorders, and, therefore, the past fungal infection could not be used a basis to grant an increased evaluation.  The Board listed a number of additional arguments in order to address fully the concern regarding this toenail issue.  

In the June 2010 Memorandum Decision, the Court determined that the Board had not explained why the Veteran's symptoms did not meet the criteria for a higher rating under 38 C.F.R. § 4.104, Diagnostic Code 7122; that the Board's remand instructions to the VA examiner in April 2007 had not complied with the JMR; that the Board's questions to the examiner focused on the current state of the Veteran's feet and did not consider whether the toenail fungus, which was noted in 2003, should be considered a "nail abnormality" per the regulations; and that the question of whether a fungal infection was a toenail abnormality was, in fact, a medical question, notwithstanding the fact that the disability did not exist at this time.  

The memorandum decision also cited to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), which held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  

If it were shown that the toenail fungus noted in 2003, or at any time, was residual of the Veteran's cold weather injury then a higher rating could potentially be warranted for a portion of the appeal period (notwithstanding the fact that at this point no health care provider has associated the now nonexistent fungus with the frostbite residuals).  In this regard, it must be noted that the Board did address this issue in its prior decision (pages five to seven of the Board's November 2007, citing six reasons for the denial of this claim on this basis).  However, in light of the June 2010 memorandum decision on this toenail issue, the Board again remanded the case to the AOJ in March 2011.  

The basis of the Board's remand:  To obtain a retrospective medical opinion for the "toenail issue" in an effort to address this concern.  

VA provided another examination in April 2011.  As part of the examination, the examiner completed both a foot examination report and a Disability Benefits Questionnaire (DBQ) for cold injury residuals.

At the foot examination, the Veteran reported recurrent peeling of his plantar feet and between his toes.  He also reported experiencing bilateral foot pain with prolonged standing at work.  The Veteran was noted to use miconazole cream for his foot infections.  He was noted to have tinea pedis.  The Veteran indicated that since suffering frostbite, he had experienced recurrent toenail fungal infections as well as interdigital peeling that was temporarily resolved by fungal cream application.  He also reported experiencing intermittent burning on the lateral plantar areas of his feet.  

In describing the history of the disability, the examiner referred to a December 2009 VA treatment note which is of record.  That note documents that the Veteran had reported a number of conditions, including that he had foot pain and peeling skin in between his toes which the Veteran believed was due to his frostbite injuries.  The medical professional found some peeling skin between his toes in December 2009.  There is no attribution by the examiner of that condition to his frostbite.

On examination in April 2011, his plantar feet were warm to the touch with calluses on the lateral portion.  No plantar or interdigital peeling was present.  No rashes were noted.  Nails were without fungus or dystrophic changes.  X-ray study of his feet in April 2011 revealed no abnormality.  The examiner noted that the Veteran had bilateral pes planus but also found no residuals of frostbite, providing more evidence against this claim, consistent with prior examinations of the feet. 

Regarding the critical toenail issue question, the examiner indicated that it was less likely than not that the toenail infection that was documented in February 2003, or any other fungal infection of the toenails that was present at any time between December 2001 and the present time, were manifestations of the Veteran's cold weather injuries in 1980.  The examiner explained that tinea pedis and tinea unguium can be transient and can recur anytime with flat feet and that risk factors included hot or humid weather, wearing occlusive/tight fitting footwear, being immunosuppressed or having prolonged application of topical steroids.  The Veteran did report arthralgia in both feet, especially with prolonged standing at work.

In the cold weather injury DBQ, the examiner specifically noted that she had reviewed the Veteran's claims file.  She noted that the only reports of fungal nail infections between 2001 and the date of the examination were at the VA examination in February 2003 and in a December 2009 VA treatment record which noted that the Veteran had a history of foot pain and peeling skin between his toes which he attributed to his history of frostbite, and the Veteran was prescribed antifungal medication (miconazole).  The only other potential frostbite residual that the examiner noted was the Veteran's report of foot pain with prolonged standing at work.  No signs or symptoms were present in either foot at the time of the examination (including arthralgia or pain, numbness, cold sensitivity, tissue loss, color changes, locally impaired sensation, hyperhidrosis, or nail abnormalities).  Additionally, there was no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions in either foot.  No residual scars were present either.  The examiner opined that the Veteran's cold weather injury residuals did not impact his ability to work, providing more highly probative evidence against this claim. 

The examiner provided the following discussion:

It is less likely than not that the veteran's fungal infection of the toenails documented in 2/2003 VAE report or any other fungal infection of the toenails present at any time between Dec 2001 - present were manifestation of his cold weather injuries of the feet in 1980.  Tinea pedis and tinea unguium can be transient and may recur anytime with ff:  risk factors:  hot, humid weather, wearing occlusive/tight fitting footwear, immunosuppressed patients or prolonged application of topical steroids.  

The only residual of his frostbite injury that the examiner found was arthralgia.  

This is evidence against granting a higher rating or ratings for the Veteran's cold injuries of his feet.  The examiner's opinion is highly well reasoned.  Clearly there is no basis for finding that his fungal infections are related to his frostbite injuries.  The Board reasonably infers from this opinion that the fungal infections are due to other factors.  The report tends to show that the Veteran has one residual of his frostbite injury and that is arthralgia.  His disability thus does not approximate the criteria for a rating higher than is already assigned for each foot, either now or many years ago.  

Now the Board turns to the evidence received from the Veteran's representative in April 2014.  The newspaper article, "Victory For Frostbite-Injured Vets -Va Recognizes Long-Term Effects on 'Chosin Few', is of very little probative value.  It provides a history of frostbite as related to military service in Korea and mentions that there can be long term complications including pain, arthritis, circulatory problems and diabetes.  This item of evidence does not make it less or more likely that the Veteran whose case is before the Board should have a higher disability rating for either foot.  The evidence includes general statements about history and frostbite but is not probative as to what ratings are appropriate in the case before the Board.  That the listed complications can result from cold injuries does not mean that they have in this case or that any symptom that the Veteran may have is due to his cold injuries.  

The article "Cold Injury," from chosinreservoir.com, also provides a history of frostbite injuries related to military service.  The article states that veterans with a history of cold injury can have a number of signs and symptoms and lists several such signs and symptoms.  These include chronic fungus infections of the feet, including abnormal, thick, or horny toenail growth.  Although this item of evidence indicates that these conditions can result from cold injuries the evidence does not provide that these conditions, or any of the conditions listed, including weak or fallen arches, swelling of the feet, or joint pain and stiffness, result only from cold injuries.  Nor does the article explain the relative risk of developing the listed signs and symptoms from cold injuries as opposed to other causes.  Clearly, such conditions as thick toenail growth, joint pain, and chronic fungus infections of the feet can result from causes other than cold injuries (it is common knowledge that people who have not had cold injuries have these conditions).  As such, this item of evidence is of little probative value as it only raises the possibility that some condition of the Veteran's feet, such as fungus infections, could be due to his cold injuries.  It does not suggest that it is as least as likely as not the result of the Veteran's frostbite.      

Also carefully considered by the Board is the March 2014 letter in which a private podiatrist, Dr. S.E.R., reports that he initially examined and treated the Veteran on May 9, 2013 and stated that the Veteran reported difficulty involving both feet when standing or walking for an extended period of time and that both feet become numb.  

The remainder of the letter is as follows:

At the initial visit X-rays were taken of both feet.  X-rays revealed a plantar fasciitis of both feet.  It was also noted on X-rays that the first left metatarsal head had a punched out lesion which is at least as likely as not secondary to the history of frost bite of his feet.  The x-rays revealed osteopenia of his metatarsals.  

[The Veteran] also had a fungus infection of the fourth interspace of both feet and mycotic toenails of both feet.  These conditions are at least as likely as not secondary to the frost bite condition in his military history.  . . . [the Veteran] also exhibited dermatitis along the plantar aspect of both feet.  This is also at least as likely as not a result of the frost bite experienced during military service.  The frost bite causes his feet to be more susceptible to infection due to a decreased ability to fight opportunistic infections of his feet.  

On 6-25-2013 a matrixectomy was performed along the medial and lateral borders of the left great toenail due to an infected left great toenail.  Patients who have experienced frost bite are more likely to develop ingrown toenails as well as fungus infections of the feet as a result of the frost bite.  It is possible that a matrixectomy of the right great toenail will be necessary at this upcoming visit.  

As a result of his history of frost bite [the Veteran] has developed several podiatric problems that are at least as likely as not related to the frost bite previously experienced during his military service.  

I have had the opportunity to review the February 2003, April 2011, and the February 2012 VA examinations.  The VA examiners noted that it was less likely than not that [the Veteran's fungal infection of the toenails was a manifestation of his cold weather injuries and that here was no nail abnormality of his feet.  The February 2012 examiner said that the tinia pedis and tinea unguium are fungal infections that can recur at any time.  

In my medical professional experience after my physical examination and treatment of [the Veteran] and review of the records including medical treatise evidence including Dr. Jerrod Johnson's article, all of the podiatric diagnoses discussed are a direct result of the frost bite that [the Veteran] experienced during his military service.  

The documented fungal infection of the toenails was caused by frostbite and is considered a nail abnormality.  A fungal infection of a toenail is equivalent to a nail abnormality because it causes pain and discomfort whenever the patient is standing or walking, diminishing his ability to ambulate normally and freely.  

The Board affords this letter only the a minimal amount of probative weight for the following reasons:  

First, the findings, unsupported by any actual treatment records, are so inconsistent with the rest of the record as to make them unbelievable.  As explained above, there have been x-rays of the Veteran's feet in the past with findings that they were normal.  Yet, here the findings reported by the podiatrist state they exist.  It is rather odd that none of the other x-ray studies revealed these conditions such as the lesion and the osteopenia.  

In this regard, it is important to note that at a critical stage of this proceeding the Veteran's own attorney conceded that there were no problems with the Veteran's feet at this time.  As noted above, in an August 2007 statement, the Veteran's representative acknowledged the fact that the Veteran did not have any residuals of frostbite as of the July 2007 VA examination, and conceded that there was currently no basis to grant an increased evaluation.  Notwithstanding this fact and the many highly detailed evaluations over many years, the Board, in order to accept this medical opinion as accurate, must concluded that multiple medical providers have failed in their duty to accurately appraise the Veteran's condition.  The podiatrist has also not provided any original data, including an x-ray study read by a radiologist, and no treatment records, to support his conclusions.

Second, even if the findings are accurate, which the Board's finds highly unlikely in light of nearly ten years of detailed medical examinations and evaluations, there is no explanation as to why they are due to his frostbite as opposed to some other cause, or for that matter whether the extent of the purported x-ray findings are out of the norm; i.e., whether the "punched out lesion," osteopenia, or plantar fasciitis are of a degree not seen in the general public, as opposed to minimal findings common to persons without a history of cold injury.  

Third, Dr. S.E.R does not explain why these are due to his cold injuries; rather he offers a conclusory statement that they are and supports it only with his "medical professional experience."  This is not a rationale, it is merely a statement of his credentials that qualify him as an expert - a threshold to providing competent evidence requiring medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Such a statement unsupported by rationale is afforded only the most minimal of probative weight.  Id. at 304.  

Dr. S.E.R. provides the same type of opinion with regard to the fungus infection of the fourth interspace, the mycotic toenails, and the dermatitis.  That is, as to the dermatitis and the mycotic toenails, he merely concludes that they are due to the cold injuries but provides no rationale.  As a matter of clarity, mycotic means pertaining to mycosis and mycosis is a word termination denoting a fungal disease or infection.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1208 30th ed. (2003).  

In, other words - the case continues to be at its core one about toenail fungus that fails to be even discovered following multiple VA medical evaluations, let alone associated with a "nail abnormality" associated with frostbite.  

Dr. S.E.R. does not explain why the Veteran's plantar fasciitis is residual of his frostbite.  His bald conclusions are afforded only the most minimal of probative weight.  

Fourth, Dr. S.E.R.'s statement regarding treatment for his toenail fungus - i.e. a matrixectomy - and maybe even a future one with removal of the toenail - does not add anything to whether or not his toenail fungus (assuming it exists) is due to his cold injury.  Rather, in this context, it appears to be in line with the tenor of the letter which is one more of an argument than a medical opinion.  That is, Dr. S.E.R.'s letter contains 'medical' terms such as matrixectomy and mycotic, that could just as easily have been replaced with common terms, but the use of these terms does not provide a medical rational.  Regardless, the use of this language adds nothing to an explanation as to why the Veteran's toenail fungus is due to service.  There is no rational to the key opinions in this report.

Fifth, Dr. S.E.R.'s explanation as to why the toenail fungus is a "nail abnormality" within the meaning of VA regulations is unpersuasive.  His explanation is that since an alleged fungus infection causes pain and discomfort it is a nail abnormality.  This relies solely on the symptoms and is factual illogical.  Under his definition a stubbed toe impacting a nail is a "nail abnormality" (in other words, pain, in and of itself, would provide the basis for a finding of "abnormality" warranting the next higher evaluation) but a nail condition, however severe, is not a "nail abnormality" unless it causes pain and discomfort.  The question is whether the Veteran has a "nail abnormality" as contemplated by the meaning of that term with regard to frostbite; not whether he has a nail condition that causes pain and discomfort.  The meager nature of the definition is itself telling as it tends to show that that is no meaningful reasoning why his nail fungus is a nail abnormality within the meaning of a frostbite residual.  

Sixth, his explanation regarding why the fungal infections are due to the cold injuries is not only not particularly probative but relies on faulty logic.  He reports that he has toenail infections because of frostbite because "frostbite causes his feet to be more susceptible to infection due to a decreased ability to fight opportunistic infections of his feet."  This is circular reasoning:  It is a statement that his frostbite causes his infections because frostbite causes his feet to get infected.  Dr. S.E.R. has not supported his conclusions with any meaningful rationale and the rational he has provided is highly suspect.  The circular reasoning tends to show that there is no meaningful rationale for his conclusion because if there were he would have provided it.  

Seventh, Dr. S.E.R.'s letter is so broad as to make his conclusions unbelievable.  He lists numerous conditions, from plantar fasciitis to an infected toenail not found in multiple evaluations, and then states that "all of the podiatric diagnoses discussed are a direct result of the frost bite."  This is simply not tenable given the history of the Veteran's disabilities on appeal and that other medical professionals, both in a clinical setting and in a compensation and pension examination setting, have found him to have no residuals of frostbite at all and/or no disability at all.   

Finally, Dr. S.E.R. points to Dr. Jerrod Johnson's article for support.  But that article does little more than state that people can have a wide range of signs and symptoms of frostbite.  The Board has no doubt that this is true.  However, the question is not whether someone who has had frostbite can have these signs and symptoms, the question is whether the Veteran has such signs and symptoms as the result of his frostbite.  As is clear from the regulation, the ratings must take into account the history of the disability.  The VA examiners have done so.  Dr. S.E.R. has merely conclusorily attributed any finding involving the Veteran's feet to his frostbite, providing findings that are not consistent with years of evaluations of this issue. 

For these reasons, the Board finds that the evidence submitted in 2014, and just discussed, is of very little probative value.  

Having reviewed the evidence of record in its entirety, the Board concludes that a rating in excess of 10 percent is not warranted for either foot at any time during the course of the Veteran's appeal. 

The most probative evidence of record is the VA examination reports and VA treatment records.  That evidence consistently shows that the only residuals of his frostbite injuries of approximately 1980 are arthralgia and reported cold sensitivity and numbness.  However, these criteria are contemplated by the 10 percent ratings currently assigned.  The preponderance of the evidence shows that he has no x-ray abnormalities.  In making this determination, the Board has weighed the x-ray study findings of VA, findings from more than one study, against the reported x-ray findings of Dr. S.E.R. and found the VA findings to be more probative.  This is because there are x-ray study reports in the claims file, for example from 2007, but none from Dr. S.E.R.  There is no evidence of tissue loss, color changes, or hyperhidrosis.  

Given the July 2007 conclusion that his nail fungus was not due to his frostbite, it was unnecessary for the examiner to address whether the fungus constituted a "toenail abnormality" as contemplated by Diagnostic Code 7122.  Moreover, the most recent VA medical opinion directly addressed the questions that were asked, and the examiner supported the conclusions with a complete rationale that was grounded in the actual evidence of record.  As such it is found to be highly probative.  

The Board has closely reviewed the Veteran's statements that he has provided in the medical treatment records and examination reports.  While he, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of toenail fungus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Notwithstanding, as noted above, some of the Veteran's own statements actually provide highly probative factual evidence against his own claim that a higher evaluation in warranted in this case.  In any event, given Dr. Jerrod Johnson's article and the most recent VA examination and DBQ reports, the Board concludes that whether a symptom is due to frostbite is a complex question.  As such, the Veteran's statement linking his toenail fungus to his frostbite is not competent evidence.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

However, in this case, the evidence fails to show anything exceptional or unusual about the Veteran's frostbite residuals of either foot that would render the schedular criteria inadequate.  The preponderance of evidence shows that the only symptoms that are residual of his frostbite are pain, numbness, and cold sensitivity and those are specifically contemplated by the rating schedule.  Furthermore, the second Thun element is not met in this case.  There is no indication that his frostbite disabilities have resulted in any significant interference with work and they have not resulted in any hospitalization or any other factor similar to these two examples.  

The Board has considered the recent case allowing for an extraaschedular rating for the collective effect of multiple service connected disabilities.  See Johnson v. McDonald, ---F.3d----, No. 2013-7104, 2014 WL 3844196, No. 2013-7104, (Fed. Cir. Aug. 6, 2014).  The Veteran's only other service-connected disability is postoperative residuals, contracture deformity, right ring finger, rated as noncompensable since July 1992.  There is no contention that and the record does not raise the issue of whether there is any collective effect of that disability together with his disabilities of the feet or that his disability of one foot acts collectively with the other in a manner that makes his disability picture exceptional so as to raise the issue of entitlement to an extraschedular rating.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

The Board has also considered whether entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but finds that it has not.  The Veteran has not alleged that his frostbite residuals have rendered him unemployable.  The Board has not ignored the December 2010 VA treatment note that documented his report that he was not able to work full time due to problems described.  Those problems, however, were left hand tremor, abdominal pain from a 1992 surgery, and decreasing vision, in addition to the statement about his peeling skin between the toes.  In the April 2011 VA examination, it was noted specifically that the Veteran's cold injury residuals did not impact his ability to work.  The Board finds the April 2011 VA examination report to be the most probative evidence as to whether entitlement to TDIU has been raised and finds that it has not.  

In summary and for the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the frostbite residuals of either of the Veteran's feet have approximated the criteria for a rating higher than 10 percent for any period of time on appeal.  Hence, his appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2013).  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, sufficient notice was provided in letters sent to the Veteran in January 2003 and March 2006.  To the extent that there is any deficiency in this notice, to include timing of the notice, such deficiency amounts to no more than highly harmless error.  This is because the Veteran has demonstrated through his representative that he is aware of what is necessary to substantiate his claims and has submitted evidence to do so.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The work done by VA in this case over ten years has been extensive.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and the Veteran has submitted medical articles and the March 2014 letter from the podiatrist.  As detailed in the merits section of this decision the Board has provided several examinations in this case.  

The Board finds the April 2011 examination to be highly adequate.  The examiner took into account the history of the Veteran's disabilities on appeal, documented a thorough examination, and provided the necessary opinions supported by adequate rationale.  The private medical opinion that disputes the findings is of highly limited probative value with findings that are simply incompatible with the genuine record, which is extensive and highly developed, based on objective studies and detailed impartial evaluation. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Further remanding of this case would serve no constructive purpose. 

The Board finds that there has been compliance both with JMR and memorandum remand instructions as well as the instructions of the Remands of the Board to the AOJ.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has obtained examinations and expert opinions and fully explained its determinations.  The most recent examination and opinion are adequate.  The analysis in the merits section demonstrates that there has been substantial compliance with the various remand directives.  

In his September 2003 substantive appeal (VA Form 9), the Veteran requested that a Travel Board hearing be scheduled.  A hearing was scheduled for February 2005, but the Veteran wrote and asked for the hearing to be postponed.  His request was honored, and his hearing was rescheduled for June 2005, but he failed to appear at that time and has not provided any good cause for his absence, delaying the adjudication of the case.  As such, his hearing request is considered to have been withdrawn.

ORDER

A disability rating in excess of 10 percent for residuals of right foot frostbite is denied.  

A disability rating in excess of 10 percent for residuals of left foot frostbite is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


